Citation Nr: 0117815	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  94-41 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound scar of the left thigh.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound scar of the sole of the 
right foot.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1966 to February 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1993 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein, inter 
alia, compensable disability evaluations for the veteran's 
left thigh and right sole scars were denied.  

In July 1996 and December 1999, the Board remanded the case 
for further development.  Said development having been 
completed, the case is returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims been developed.

2.  The veteran's scar of the left thigh is presently not 
presently manifested by ulceration, objective findings of 
pain and tenderness, and limitation of function.

3.  The veteran's scar on the sole of the right foot is 
presently manifested by objective findings of pain and 
tenderness.  Limitation of function resulting from the scar 
is not presently shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left 
thigh shell fragment wound scar are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.321, 4.118 
Diagnostic Codes 7800, 7803, 7804, 7805 (2000).

2.  The criteria for a 10 percent disability evaluation, but 
no greater, for a shell fragment wound scar on the sole of 
the right foot are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.321, 4.118 Diagnostic Codes 
7800, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has been afforded several VA examinations in 
conjunction with his claims.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of a statement of the case 
and supplemental statements of the case that have been issued 
during the appellate process.  See VCAA § 3(a), at 2096-97 
(to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

Service connection for residuals of a shell fragment wound of 
the left thigh and right foot was established by means of a 
June 1970 rating action as the evidence showed that the 
veteran sustained a penetrating shell fragment wound while 
serving on active duty.  A noncompensable disability rating 
for each disability was assigned effective February 28, 1970, 
the day after the veteran separated from active duty. 

In February 1993, the veteran was afforded a VA scars 
examination.  The examination report indicates that the 
veteran had two circumscribed scars at the right plantar area 
along the arch.  There was no palpable tenderness or 
elevation.  Similarly, there was a small slightly depressed 
scar at the left medial thigh and lateral thigh.  The 
examiner noted that the veteran had two additional scars of 
the left thigh.  The examiner noted that none of the 
aforementioned scars appeared hyperpigmented or discolored.

A March 1993 private medical examination report indicates 
that the veteran complained of an unpleasant sensation and 
tingling and numbness on the sole of the right foot and also 
under the right medial malleolus.  However, the examiner 
opined that the veteran's right lower extremity symptoms were 
due to the veteran's service connected injury of the tibial 
nerve.  The examiner noted that the veteran's tone, power and 
coordination in the upper and lower extremities were all 
within normal limits. 

The veteran was afforded a second VA scars examination in 
April 1997.  The examiner noted that there was a well healed 
1cm scar along the sole of the veteran's right foot with a 
0.5 cm scar along the right margin of the foot.   In 
addition, along the left leg along the lateral thigh and near 
the gluteal region was a 5 cm slightly depressed scar.  The 
examiner indicated that this scar was well healed.   The 
examiner opined that there was probably some penetration of 
this area in the underlying muscle as the scar was slightly 
depressed.  The examination report indicated that there was 
no keloid formation, no adhesion to underlying tissue, and no 
herniation of any of the veteran's scars.  Similarly, there 
was no swelling or inflammation of the scars.  While the 
veteran's service connected right ankle scar was tender, the 
other scars, to include his right foot and left thigh scars, 
were not tender.  The examiner found "no significant 
cosmetic effect from any of these scars."  

An April 1997 VA muscles examination report indicates that 
the veteran complained that his right foot was sensitive, 
stung, and burned about his scar.  When driving a car for a 
long distance, the sensation was aggravated as the veteran 
used his right foot to operate the foot pedals.  Changing 
position or getting out of the car and walking about would 
quickly relieve his symptoms.  At the time of the 
examination, the veteran had been employed by Gulf Power 
Company as a crane operator for the past 27 years.  The 
examiner noted that the veteran had good strength in his 
ankles and feet and could stand and rock back on his heels 
without difficulty.  The examiner noted that there no muscle 
tissue loss and no adhesions.  Similarly, there was no 
evidence of damage to tendons.  The examiner noted that 
during the course of the examination there was no evidence of 
pain except for some hypersensitivity at the sole of the 
foot.  The examiner could find no evidence of atrophy or 
muscle dysfunction.  

The veteran was also afforded a VA neurological examination 
for compensation and pension purposes in April 1997.  The 
examination report indicates that, despite complaints of an 
ill defined sensation in the right sole, there did not appear 
to be any appreciable color change, edema, atrophy, or 
sensory abnormality in any location.  The examiner opined 
that these fragment wounds appeared primarily cosmetic and 
did not affect any neurologic structures.  

A June 2000 neurological examination indicates that the 
veteran continued to work as a heavy equipment operator for 
Gulf Power.  While he was able to perform his job adequately, 
he related an occasional feeling of irritation in the right 
foot.  The examiner noted that the veteran had small scars 
along the sole of the right foot from shrapnel injuries.  
With the exception of decreased pinprick along the right 
medial leg and ankle area, pinprick, light touch, 
proprioception appeared intact.  Deep tendon reflexes were 2+ 
and equal.  The veteran's toes were down-going and he 
performed heel toe walking, heel to shin maneuver, rapid 
alternating movements, and tandem gait well.  The examiner 
noted that the veteran did appear to have some tenderness 
along the sole of the foot.  

In June 2000, the veteran was also afforded a VA joints 
examination.  The examiner noted that the veteran indicated 
that he has had "absolutely no problems" related to this 
left thigh over the years.  However, he reported pain in his 
right foot.  He reported increased foot pain after operating 
machinery or climbing a ladder.  The examiner noted that the 
veteran walked with an "absolutely normal gait pattern."  
He was able to heel and toe walk and was able to squat and 
rise again without any difficulty.  Examination of the left 
thigh revealed two small, circular, well-circumscribed scars 
approximately 1 cm in diameter.  These scars were minimally 
depressed.  There was no tenderness to palpation over the 
area and the scars were well healed, well nourished, and 
nonadherent.  The examiner noted no evidence of ulceration.  
The veteran also had two small scars on the bottom of his 
right foot.  These scars were small and nontender.  They were 
well nourished and nonadherent with no evidence of keloid 
formation.  The examiner noted that "from an orthopedic 
viewpoint, I see no functional limitations at this time."  
The examination report indicates that there was no pain on 
range of motion testing of the lower extremity.  While it was 
feasible that pain could limit functional ability during a 
flare-up or with increased use, the examiner could not 
attempt to express this in terms of additional limitation of 
motion, as "these matters cannot be determined with any 
degree of medical certainty." The examiner reiterated that 
he could see no functional limitation.  

VA radiographic studies conducted in June 2000 show several 
small metallic fragments in the posterior foot.  

II.  Analysis

The veteran contends that his current shell fragment wound 
scars of the left thigh and sole of the right foot are more 
severe than presently rated thereby warranting compensable 
disability ratings.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The use of manifestations not resulting from service 
connected disability in establishing the service connected 
evaluation is to be avoided.  38 C.F.R. § 4.14 (2000).

Scars are evaluated pursuant to the criteria found in 
Diagnostic Code 7800 through 7805 of the Schedule.  38 C.F.R. 
§ 4.118 (2000).  Diagnostic Code 7800 relates to the 
evaluation of disfiguring scars of the head, face, or neck 
and provides a 10 percent disability rating for moderately 
disfiguring scars.  Diagnostic Code 7803 provides for a 
rating of 10 percent where the evidence shows that a scar is 
superficial, poorly nourished, and with repeated ulceration.  
Diagnostic Code 7804 provides for a rating of 10 percent 
where a superficial scar is tender and painful on objective 
demonstration.  Diagnostic Code 7805 provides that a scar may 
be rated for limitation of function of the part affected.  
38 C.F.R. § 4.118 (2000).

A.  Scar of the Left Thigh

After a review of the evidence, the Board finds that the 
criteria for a compensable disability evaluation for a left 
thigh scar are not met.  

A compensable disability evaluation is not warranted under 
Diagnostic Code 7800 for the veteran's left thigh scar as 
this scar does not involve a disfiguring scar of the head, 
face, or neck.  

Likewise, a compensable rating under Diagnostic Code 7804 is 
not warranted as there is no objective evidence indicating 
superficial pain and tenderness.  On the contrary, the 
objective evidence, as shown on the various examination 
reports, demonstrates that there was no inflammation, edema, 
or keloid formation.  The veteran's left thigh scar was found 
to be nontender and nonadherent to the deeper tissue with 
minimal underlying tissue loss.  The Board also notes that 
the most recent June 2000 VA scars examination report 
indicates that the veteran had had no problems with his left 
thigh scar.  As the evidence does not show, by means of 
objective findings, the existence of tenderness or pain a 
compensable rating under Diagnostic Code 7804 is not 
warranted.

Additionally, upon examination, no ulceration of the skin was 
found.  Therefore, a compensable rating under Diagnostic Code 
7803 is not appropriate.  Similarly, a compensable evaluation 
under Diagnostic Code 7805 contemplates limitation of 
function.  The evidence does not show any limitation of 
function.  The June 2000 VA examination report indicates that 
was no functional impairment related to the left thigh scar.  
Thus, a compensable rating under Diagnostic Code 7805 is not 
warranted.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a left thigh 
scar, as the diagnostic criteria for an increased rating for 
this disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.321, 4.118 Diagnostic 
Codes 7800, 7803, 7804, 7805 (2000).

B.  Scar of the Sole of the Right Foot

After a review of the evidence, the Board finds that the 
criteria for a 10 percent disability evaluation, but no 
greater, are met for a scar of the sole of the right foot.  

A compensable disability evaluation is not warranted under 
Diagnostic Code 7800 for the veteran's left thigh scar as 
this scar does not involve a disfiguring scar of the head, 
face, or neck. 

As indicated previously, a 10 percent rating is appropriate 
for scarring with objective finding of pain and tenderness on 
palpation under Diagnostic Code 7804.  In the present case, 
there is ambiguity with respect to the severity of the 
veteran's scar of the right sole.  The April 1997 and June 
2000 VA scars examination report indicates that the veteran's 
scar is not painful or tender.  However, the June 2000 
neurological examination report found that the veteran did 
have irritation of the right foot with some tenderness noted 
by the examiner.  Accordingly, the Board finds that a 10 
percent evaluation under Diagnostic Code 7804 is appropriate, 
as the diagnostic criteria for an increased rating for this 
disability are satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.321, 4.118 Diagnostic Codes 
7804, 7819 (2000).  The Board notes that a rating greater 
than 10 percent is not provided for under Diagnostic Code 
7804.

The Board notes that a higher rating may be assigned in 
instances where scarring results in limitation of function of 
the part affected.  See Diagnostic Code 7805.  However, as 
indicated in the June 2000 VA scar examination report, the 
veteran's present scarring on the sole of his right foot does 
not result in an limitation of function in the part affected.  
The examiner noted that the veteran did not have any 
limitation of function in his right foot.  Similarly, the 
examiner did not observe any pain during range of motion 
testing.  According to the examiner, the veteran displayed a 
normal gait patter; was able to heel and toe walk; and was 
able to squat and rise again without any difficulty.  
Accordingly, as there is no limitation of function of the 
veteran's right foot, Diagnostic Code 7805 is not applicable. 
38 C.F.R. § 4.118 (2000).



ORDER

A compensable disability rating for residuals of a shell 
fragment wound scar of the left thigh is denied. 

An increased disability rating of 10 percent, but no greater, 
is granted for a shell fragment wound scar of the sole of the 
right foot.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

